OFFICE       OF THE AlTORNEY            GENERAL         OF TEXAS

                                        AUSTIN




Honor8ble       0. rooaroil L~~hlia
eouat~     E.ttorAay
Jlz ‘Sol18 County




           ‘he hate orrefully
9th raquettlnf!  the opialon
lty or n notnrlal oral wblo
your lottor 10 fooOd an llq
18 IA the  tort2 Qnroribotl b
la inolud&i 4n6 F-1




                                                     1 ~rorlda          a 8eal 0r
                                                 grTl1.d   in     the     oanter     8
                                             ho roMs,            ‘Siotary I-ubllo,
                                              ( around           tho.msr&n   (tho
                                                   name of. tho          oounty for
                                     ir rpyointad),  a& k ahaX suthon-
                                    Sl43iol rota thrrow:th.*

                                 k le4n that the rqllLoltor              or a notarlrl
                                re ba 8 rtrr   of tire    petite      ia   tho osnter,
                          t   marrin tho  legaid, *lWtaky        l’ublia,    COuAty  of
                                       Them rrqArerontr          ha+0 been ‘the     8tme
81~~     the    bOt   Ofgt~“~~~~t LO~idltd\yO Of &!!Y 13,                          1846.    Aote,
Pitat lO~ill8t~0,             &‘a al.

                x8 tho rod          lnrelld beoause        the    notsry@~         nom     ir   alSO
laeladod       tberAOA?       ‘48   think AOt-
                                                                     ‘.




           it   00310n law 00 psrtioulrr lA4orlptloli
                                          __         _ .  848 s~4eAliol
rtirs.i o:rloi4i, ootsrlsl ~1,     the PStBSS DCNQ. 009 Of th. Al,-
tar '6 aholoo.     As 46 C. J. !% i 83 As.. Jur. 537. In Texos,
so IA most    otbw  stetss, ln4orSptl4o4 ugoa notorlal ooal4 arm
a08 rotpdatod by lta tuto .   44 Gr 1. 622; .htlal.e     5360, lu>rrj
7 A. t. !I. 1668.

          Tbsoo sbtutes     hsro rorliiuslt bscn held dlrsotory
(sothrmd      Thort~wn, 4: Arksaoor a, 4B AU. Rep. 49) 8nd ~
               VS.
rsndator~ (Howltt VW. Xor~sn, 68 lore 460, Sb II. 8. 476).      LS.
to Ruli~  cars ku 32a; 39 An. Jur. 226-227.       x0 oa#* dLr*otllJ
ia point hsre bwA iotmd ia Taxon althou@       thr 0890 of StooksborrJr
vs. ihan, 21 :;. 5. 694 (SrrhOd,     85 tall. 5631, holds that the
us8 or a 8041 saoh 89 1s pnsorlboC     by lsw Lr aootsosry  for a
aotarlal    authsntlartion.
               Other     Torn8 a8818 are KoKellsr          ‘la, Peak,          55 Texas t~l,
holding an loknOa’hd~.m~At  void 8kOlW tbo cotsr) laadvertanfly
used the ~41 of the ?Ounty .%utt: 6nb Str:n&~leu      ~4. Thomo>,
1 Pox. A9;. sir. Gas., ::oo. IOW, boldla~ tbaro to be subnt6n-
tiS1 oorapllsaoo with tho stntuta  whore the ni~&:iol ssal had
the 18tMr6  T     0, S -4 3 batwton the ;olatr of the star rather
thaa shout the outrr nf3rf.h 0: ths ooml.

          ?:A! odS8 or fu re Nate, %d:Cso.,  UO. 10,093, hold6
that tha nottrial we1 tust   UOAtOiAtbo Uau6 oi.thc notary, the
court 48ylA(!r
              ‘Publio reals -- end s not~r)'s 4641 lo 4 pub110
       SOUl -- am hrld to prows th+meelvaor      IS any rtazp
       rhlet: I notary ohoooos to rfilx to his slenaturo an-
       tit186   to rsoocnltlon e8 bl8 Ofllolsl lool? Suoh 4
       oonutruotlon   rtrlkos ma us 4 burlorquo apoa the prO?i-
       slono of the nct.or 3oncro(lc. rklob mak06 b o thl~~Ao -
       turs 4A?. 0081 nrasssory to the 8uth4ntlostSon or the
       ootory's        MI.     SR d   if l$ l   QUbliO   Se@1   it        JWOV66 it-
       loif,    w6f      it n8t 8hOS OD it4 rSO0 at              it 16 that
       it prot@#;        not     it iS 0 0441~ but that it 1~
                               Ody    thbt
       t&r 4061 or 4 norcr~ publio; snd ln order to 4Gow t&et
       lt la the soaL of tho notary ut;O orplOy  it, that it
       nust bear his nouo.w

          Thlo 4:klon  ~4s Clsapprored la fr! ro ihlllip~, ?oa.
Caa., NO, ll,OW,  thu court boldlay tb6t the SSSl aead AOt OOA-
taia th8 notwy*t  mm8 rhrn not 40 rwqulrrd by afstuto.
                                                                       896


HonOra   blo   i .   ‘1004r09;   Laughlin,   page   3




            In Deem vs. Eata, 114 14. C. 1D4, 12 .I. ii. 146, t&m
5uptOrM Court   Of h’orttl Carolina held thht e r,otarial asel JWSJ
oontrln the nwo ot the notary th0uc.h not 80 m::uiroQ by rt,a-
tuto.

          tram them 8uthoritirs IO oonolaee that .rhlle      l   no-
tsrlal rral met  be In robataatial ooupllanoe dtll Artlole
5960 by ooatalnin~ the ln8arlptlon thrrrin eat rorth, the ema
i8 not hTelt8 ir 1:: 8dditiGn   it OOntUh8 the ZMIBO0s the no-
tary publlo to whoa It belonp.8.